Exhibit 10.2

Execution Version

SIXTH AMENDMENT TO THIRD

AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 14, 2015, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.

1.1 Amended Definitions. The following definitions in Section 1.1 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read as follows:

“Borrowing Base Equalization Date” means the Sixth Amendment Effective Date.

“Change of Control” means an event or series of events whereby any of the
following occurs:

(a) the Parent controls, directly or indirectly, less than 100% on a fully
diluted basis of the aggregate issued and outstanding voting stock (or
comparable voting interests) of Borrower;

(b) an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan

 

PAGE 1



--------------------------------------------------------------------------------

of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of a majority or more of each class of the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, such “group” shall not consist of any
existing “group” of shareholders (or the members thereof) that may be deemed to
beneficially own more than a majority of any class of voting equity securities
of the Parent pursuant to existing voting agreements or otherwise; or

(c) the occurrence of a “Change of Control” (or any other defined term having a
similar purpose) as defined in any Indenture.

“Material Debt” means Debt under the Senior Notes (and any Permitted Refinancing
thereof) and any other Debt (other than Advances and Letters of Credit), or
obligations in respect of Commodity Hedging Agreements or Interest Rate
Agreements, of Parent or any one or more of the Credit Parties in an aggregate
principal amount exceeding the Threshold Amount. For purposes of determining
Material Debt, the “principal amount” of the obligations of Parent or any Credit
Party in respect of any Commodity Hedging Agreement or Interest Rate Agreement
at any time shall be the Hedge Termination Value.

“Net Cash Proceeds” means the aggregate cash payments received by Parent or any
Credit Party from any Disposition of property, the issuance of Equity Interests
or the issuance of Debt (including the Senior Notes and any Permitted
Refinancing thereof), as the case may be, net of all costs and expenses incurred
in connection with any such sale or issuance, as the case may be, including,
without limitation, legal, accounting and investment banking fees, underwriting
discounts, sales commissions, and other third party charges, and net of property
taxes, transfer taxes and all other taxes paid or payable by Parent or such
Credit Party in respect of any such sale or issuance, and, in the case of a
Disposition of property, net of all amounts required to be applied to the
repayment of Debt secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Disposition (other than any Lien pursuant to a
Collateral Document).

“Threshold Amount” means an amount equal to the greater of (a) $15,000,000 and
(b) 5% of (i) the Conforming Borrowing Base at any time prior to the Borrowing
Base Equalization Date and (ii) the Borrowing Base at any time on or after the
Borrowing Base Equalization Date.

 

PAGE 2



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary that at the time of the
determination shall be designated an Unrestricted Subsidiary of Borrower in a
manner provided below. Borrower may designate any Subsidiary (including any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries at the time of such
designation or at any time thereafter (a) is a Material Domestic Subsidiary,
(b) owns or operates Borrowing Base Properties or (c) is a guarantor or the
primary obligor with respect to any indebtedness, liabilities or other
obligations under any Senior Notes (or any Permitted Refinancing thereof).

1.2 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.1 of the Credit Agreement in alphabetical order:

“Sixth Amendment Effective Date” means April 14, 2015.

“Indenture” means any indenture by and among Parent or any Credit Party, as
issuer and/or a guarantor, and a trustee, pursuant to which any Senior Notes are
issued, as the same may be amended, restated, supplemented or otherwise modified
from time to time to the extent not prohibited by this Agreement.

“Permitted Refinancing” means any (1) Debt of Parent or any Credit Party, and
Debt constituting guarantees thereof by any Credit Party, incurred or issued in
exchange for, or the Net Cash Proceeds of which are used to extend, refinance,
renew, replace, repurchase, defease or refund, existing Senior Notes, in whole
or in part, from time to time; provided that (a) the principal amount of such
Permitted Refinancing (or if such Permitted Refinancing is issued at a discount,
the initial issuance price of such Permitted Refinancing) does not exceed the
principal amount of Debt permitted under Section 8.1(q), (b) such Permitted
Refinancing does not provide for any scheduled repayment, mandatory redemption
or payment of a sinking fund obligation prior to the date that is six (6) months
after the Revolving Credit Maturity Date (except for any offer to redeem such
Debt required as a result of asset sales or the occurrence of a “Change of
Control” (or any other defined term having a similar purpose) under and as
defined in the Indenture), (c) the covenant, default and remedy provisions of
such Permitted Refinancing are not materially more onerous, taken as a whole, to
the Borrower and its Subsidiaries than those imposed by such existing Senior
Notes (as determined in good faith by the board of directors of the Parent or a
committee thereof), (d) the mandatory prepayment, repurchase and redemption
provisions of such Permitted Refinancing are not materially more onerous, taken
as a whole, to the Borrower and its Subsidiaries than those imposed by such
existing Senior Notes (as determined in good faith by the board of directors of
the Parent or a committee thereof), (e) such Permitted Refinancing is unsecured,
(f) no Subsidiary of any Credit Party is required to guarantee such Permitted
Refinancing unless such Subsidiary is (or concurrently with any such guarantee
becomes) a Guarantor hereunder, and (g) to the extent such Permitted Refinancing
is or is intended to be expressly subordinate to the payment in full of

 

PAGE 3



--------------------------------------------------------------------------------

all or any portion of the Indebtedness, the subordination provisions contained
therein are either (x) on substantially the same terms or at least as favorable
to the Lenders as the subordination provisions contained in such existing Senior
Notes or (y) reasonably satisfactory to the Administrative Agent and (2) any
Senior Notes registered with the Securities and Exchange Commission and issued
in exchange for the initial Senior Notes issued by the Parent and any guarantees
thereof by any Credit Party.

“Senior Notes” means any senior or senior subordinated notes issued by Parent or
any Credit Party pursuant to and in accordance with the terms of the applicable
Indenture; provided that (a) the terms of such Senior Notes do not provide for
any scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to the date that is six
(6) months after the Revolving Credit Maturity Date (except for any offer to
redeem such Senior Notes required as a result of asset sales or the occurrence
of a “Change of Control” (or any other defined term having a similar purpose)
under and as defined in the applicable Indenture), (b) such Senior Notes are
unsecured and (c) no Subsidiary of any Credit Party is required to guarantee the
Debt evidenced by such Senior Notes unless such Subsidiary is (or concurrently
with any such guarantee becomes) a Guarantor hereunder.

“Senior Note Documents” means the Senior Notes, the Indenture and any documents
or instruments executed in connection with any of them, in each case, as
amended, restated, supplemented or otherwise modified from time to time to the
extent not prohibited by this Agreement.

1.3 Prepayments. Section 2.10(c) of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:

(c) Subject to clauses (e) and (f) below, no later than the second Business Day
following receipt by (w) any Credit Party of Net Cash Proceeds from the issuance
of any Equity Interests by any Credit Party in an amount in excess of $5,000,000
(other than Equity Interests issued (A) under any stock option or employee
incentive plans or (B) to a Credit Party), (x) any Credit Party of Net Cash
Proceeds of any Debt issuance in excess of $5,000,000 under Section 8.1(s),
(y) any Credit Party of Net Cash Proceeds of any Senior Notes issuance (other
than a Permitted Refinancing that extends, refinances, renews, replaces,
repurchases, defeases or refunds outstanding Senior Notes) or (z) any Credit
Party of Net Cash Proceeds from the Disposition of Borrowing Base Properties
pursuant to Section 8.4(k), Borrower shall prepay the Revolving Credit by an
amount equal to 100% of such Net Cash Proceeds, but with respect to clauses (w),
(x) and (z), only to the extent that the Aggregate Credit Exposure exceeds,
(1) at any time prior to the Borrowing Base Equalization Date, the Conforming
Borrowing Base and (2) at any time from and after the Borrowing Base
Equalization Date, the Revolving Credit Aggregate Commitment; provided that, for
purposes of clause (z) and so long as such Disposition of Borrowing Base
Properties did not result in an automatic reduction of the Borrowing Base

 

PAGE 4



--------------------------------------------------------------------------------

and Conforming Borrowing Base, as applicable, pursuant to Section 8.4(k),
Borrower shall not be required to prepay the Revolving Credit in accordance with
clause (z) until the fair market value of all Borrowing Base Properties Disposed
of (whether pursuant to a Disposition of Equity Interests of any Restricted
Subsidiary owning Borrowing Base Properties or otherwise) since the most recent
scheduled redetermination of the Borrowing Base is greater than or equal to
$5,000,000 in the aggregate.

1.4 Borrowing Base. Section 4.1 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:

4.1 Borrowing Base. The term “Conforming Borrowing Base” means, as of the date
of determination thereof prior to the Borrowing Base Equalization Date, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. Before the Borrowing Base Equalization Date the term “Borrowing
Base” has the meaning set forth below, and will be determined in relation to the
Conforming Borrowing Base. On and after the Borrowing Base Equalization Date,
the term “Borrowing Base” means, as of the date of determination thereof, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. The Lenders’ determination of the Conforming Borrowing Base and
Borrowing Base will be made in accordance with then-current practices, economic
and pricing parameters, methodology, assumptions, and customary procedures and
standards established by each Lender from time to time for its petroleum
industry customers including without limitation (a) an analysis of such reserves
and production data with respect to the Hydrocarbon Interests of the Credit
Parties in all of their Oil and Gas Properties, including the Mortgaged
Properties, as is provided to Lenders in accordance herewith, (b) an analysis of
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of each Credit Party, and (c) such other credit factors as each
Lender customarily considers in evaluating similar oil and gas credits. Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (collateral value in excess of loan amount) which Borrower acknowledges
to be essential for the adequate protection of Lenders. As of the Sixth
Amendment Effective Date, the Borrowing Base and the Conforming Borrowing Base
shall be $375,000,000. Prior to the Borrowing Base Equalization Date, any
increase in the Conforming Borrowing Base as a result of the most recent
redetermination thereof shall result in an equal increase in the Borrowing Base.
On and after the Borrowing Base Equalization Date, the Borrowing Base shall
equal the Conforming Borrowing Base then in effect and all references to
Conforming Borrowing Base and Borrowing Base shall mean the Borrowing Base then
in effect.

 

PAGE 5



--------------------------------------------------------------------------------

1.5 Non-contravention. Section 6.8(b) of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

(b) The execution, delivery and performance of this Agreement and the other Loan
Documents (including each Request for Revolving Credit Advance) to which the
Parent and each Credit Party is a party are not in contravention of the terms of
any material Contractual Obligation, indenture, agreement or other instrument
evidencing Material Debt or any other undertaking to which the Parent or such
Credit Party is a party or by which it or its properties are bound where, in the
case of any of the foregoing, such violation could reasonably be expected to
have a Material Adverse Effect.

1.6 Section 7.2(c). Section 7.2(c) shall be and it hereby is amended and
restated in its entirety to read as follows:

(c) Promptly after the furnishing or receipt thereof, copies of any material
statement, report or notice furnished to or received from any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement evidencing
Material Debt, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this section
(including a copy of any notice of default received from any holder or holders
of any Senior Notes or any trustee or agent on its or their behalf, to the
extent such notice has not otherwise been delivered to the Administrative Agent
hereunder);

1.7 Section 7.2(f). Section 7.2 of the Credit Agreement shall be and it hereby
is further amended by re-lettering clause (f) as a new clause (g) and inserting
the following in its entirety as clause (f):

(f) Issuance of Senior Notes. In the event the Parent or any Credit Party
intends to issue Senior Notes (other than the initial Senior Notes issued or to
be issued by the Parent or any Senior Notes in exchange therefor) or refinance
any existing Senior Notes with the proceeds of any Permitted Refinancing, prior
written notice of the intended offering of such Senior Notes or such Permitted
Refinancing, the estimated amount thereof, and the anticipated date of closing,
and upon the written request of the Administrative Agent, copies of the
preliminary offering memorandum (if any) and the final offering memorandum (if
any) relating to such Senior Notes or Permitted Refinancing, as the case may be.

1.8 Limitation on Debt. Section 8.1 of the Credit Agreement shall be and it
hereby is amended by amending and restating clause (c) to read as set forth
below and re-lettering clauses (q) and (r) as clauses (r) and (s), respectively,
and inserting the following in its entirety as clause (q):

(c) Debt of any Credit Party to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capitalized Leases,
provided that the aggregate principal amount of Debt permitted by this
Section 8.1(c) at any time outstanding shall not exceed the greater of
(i) $15,000,000 and (ii) 5% of the Borrowing Base, and any renewals, extensions
or refinancings of such Debt;

 

PAGE 6



--------------------------------------------------------------------------------

(q) unsecured Debt under the Senior Notes (and any Permitted Refinancing
thereof), including any Debt constituting guarantees thereof by any Credit
Party; in an aggregate principal amount not to exceed $400,000,000.00 at any
time outstanding; provided that (i) at the time of and immediately after giving
effect to each issuance of Senior Notes (and any Permitted Refinancing thereof),
no Default shall have occurred and be continuing and (ii) in connection with the
issuance of Senior Notes, the Borrower shall prepay the Loans and/or deposit
cash collateral to the extent required pursuant to Section 2.10(c);

1.9 Limitations on Other Restrictions. Section 8.8 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

8.8 Limitations on Other Restrictions. Enter into any agreement, document or
instrument which would (a) restrict the ability of any Restricted Subsidiary of
Borrower to pay or make dividends or distributions in cash or kind to Borrower
or any other Restricted Subsidiary, to make loans, advances or other payments of
whatever nature to any Credit Party, or to make transfers or distributions of
all or any part of its assets to any Credit Party; or (b) restrict or prevent
any Credit Party from granting Administrative Agent on behalf of Lenders Liens
upon, security interests in and pledges of their respective assets, provided,
however, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (i) this Agreement or the other Loan
Documents or the Senior Note Documents (or any documents evidencing or relating
to any Permitted Refinancing thereof), (ii) any agreements governing any Debt
permitted by Section 8.1(c) and any other purchase money Debt or Capitalized
Leases otherwise permitted hereby (in which case, any prohibition or limitation
shall only be effective against the assets financed by or the subject of such
Debt and the proceeds and products thereof and all accessions and attachments
thereto), (iii) customary restrictions that arise in connection with any
Disposition permitted by Section 8.4 and applicable solely to the assets subject
to such Disposition, (iv) customary provisions in joint venture agreements and
similar agreements that restrict transfer of assets of, or Equity Interests in,
joint ventures, (v) prohibitions and limitations that are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such prohibitions and limitations were not
created in contemplation of such Person becoming a Restricted Subsidiary and
apply only to such Restricted Subsidiary, (vi) restrictions with respect to Oil
and Gas Properties that are not Borrowing Base Properties and are not included
in the most recent Reserve Report delivered pursuant to Section 4.3,
(vii) customary provisions contained in agreements that restrict assignment of
such agreement entered into in the ordinary course of business, (viii) customary
provisions in leases, subleases, licenses, sublicenses and similar contracts
that restrict the transfer thereof or the transfer of the assets subject thereto
by the lessee, sublessee, licensee or sublicensee, and (ix) prohibitions and
limitations arising by operation of law.

 

PAGE 7



--------------------------------------------------------------------------------

1.10 Senior Notes Restrictions. The following shall be and it hereby is added in
numerical order as Section 8.13 of the Credit Agreement:

8.13 Senior Notes Restrictions.

(a) Except for regularly scheduled payments of interest required under the
Senior Notes, directly or indirectly, optionally or voluntarily retire, redeem,
defease, repurchase or prepay prior to the scheduled due date thereof any part
of the principal of, or interest on, the Senior Notes (or any Permitted
Refinancing thereof); provided that so long as no Default or Borrowing Base
Deficiency has occurred and is continuing or would be caused thereby, the Credit
Parties may retire, redeem, defease, repurchase or prepay the Senior Notes, in
whole or in part, with the proceeds of any Permitted Refinancing permitted
pursuant to Section 8.1(q) and/or with the Net Cash Proceeds of any issuance of
Equity Interests by the Parent or any of its Subsidiaries.

(b) Enter into or permit any modification or amendment of the Senior Note
Documents the effect of which is to (a) increase the maximum principal amount of
the Senior Notes or the rate of interest on any of the Senior Notes (other than
as a result of the imposition of a default rate of interest in accordance with
the terms of the Senior Note Documents), (b) change or add any event of default
or any covenant with respect to the Senior Note Documents if the effect of such
change or addition is to cause any one or more of the Senior Note Documents to
be materially more restrictive on any Credit Party or any of its Restricted
Subsidiaries than such Senior Note Documents were prior to such change or
addition, (c) shorten the dates upon which payments of principal or interest on
the Senior Notes are due, (d) change any redemption or prepayment provisions of
the Senior Notes, (e) alter the subordination provisions, if any, with respect
to any of the Senior Note Documents, (f) grant any Liens in any assets of any
Credit Party or any of its Subsidiaries, or (g) permit any Subsidiary of any
Credit Party to guarantee the Senior Notes unless such Subsidiary is (or
concurrently with any such guarantee becomes) a Guarantor hereunder.

1.11 Participations. The phrase “as an agent of Borrower” in the last paragraph
of Section 13.7(d) of the Credit Agreement shall be and hereby is amended to
read “as a non-fiduciary agent of Borrower”.

1.12 Schedule 1.1. Schedule 1.1 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.1 attached
hereto

1.13 Schedule 1.2. Schedule 1.2 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.2 attached
hereto.

SECTION 2. Redetermined Borrowing Base. This Amendment shall constitute notice
of (a) the occurrence of the Borrowing Base Equalization Date and the resulting
redetermination of the

 

PAGE 8



--------------------------------------------------------------------------------

Borrowing Base pursuant to Section 4.1 of the Credit Agreement and (b) a
redetermination of the Borrowing Base pursuant to Section 4.2 of the Credit
Agreement, and the Administrative Agent, the Lenders and the Borrower hereby
acknowledge that effective as of the Sixth Amendment Effective Date, the
Borrowing Base and the Conforming Borrowing Base shall be $375,000,000. From and
after the Sixth Amendment Effective Date the Conforming Borrowing Base and
Borrowing Base shall be the same. Such redetermined Borrowing Base shall remain
in effect until the date the Borrowing Base is otherwise adjusted pursuant to
the terms of the Credit Agreement. The Administrative Agent, the Lenders and the
Borrower hereby agree that the redetermination of the Borrowing Base contained
in this Section 2 shall constitute the Determination Date to occur on or about
May 1, 2015.

SECTION 3. Reallocation of Revolving Credit Commitment Amounts. The Lenders have
agreed among themselves to reallocate their respective Revolving Credit
Commitment Amounts. Each of the Administrative Agent and the Borrower hereby
consent to the reallocation of the Revolving Credit Commitment Amounts. On the
date this Amendment becomes effective and after giving effect to such
reallocation and assignment and decrease of the Revolving Credit Aggregate
Commitment, the Revolving Credit Commitment Amount of each Lender shall be as
set forth on Schedule 1.2 of this Amendment. Each Lender hereby consents to the
Revolving Credit Commitment Amount set forth on Schedule 1.2 of this Amendment.
The reallocation of the Revolving Credit Commitment Amounts among the Lenders,
shall be deemed to have been consummated pursuant to the terms of the Assignment
and Assumption attached as Exhibit D to the Credit Agreement as if the Lenders,
had executed an Assignment and Assumption with respect to such reallocation. The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 13.7(b)(iv) of the Credit Agreement with respect to the
assignments and reallocations contemplated by this Section 3. To the extent
requested by any Lender, and in accordance with Section 11.1 of the Credit
Agreement, the Borrower shall pay to such Lender, within the time period
prescribed by Section 11.1 of the Credit Agreement, any amounts required to be
paid by the Borrower under Section 11.1 of the Credit Agreement in the event the
payment of any principal of any Eurodollar-based Advance or the conversion of
any Eurodollar-based Advance other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 3.

SECTION 4. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base
contained in Section 2 of this Amendment and the reallocation of the Revolving
Credit Commitment Amounts contained in Section 3 shall be effective concurrently
with the closing of the contemplated Senior Notes (as defined in Section 1.2
above) offering and upon the satisfaction of each of the conditions set forth in
this Section 4.

4.1 Execution and Delivery. The Administrative Agent shall have received a duly
executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders, (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor, (c) that certain Guaranty Supplement No. 2 to the Second Amended,
Restated and Consolidated Unconditional Guaranty, and (d) that certain Pledge
and Security Agreement Joinder and Supplement No. 2, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

PAGE 9



--------------------------------------------------------------------------------

4.2 No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

4.3 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent (it being understood that
“documents” as used in this Section 4 does not include the Senior Note
Documents; however, such Senior Note Documents are subject to the conditions and
restrictions as set forth in the Credit Agreement after giving effect to this
Amendment).

SECTION 5. Certain Post-Closing Covenants.

5.1 Initial Senior Notes. Promptly after the issuance of the initial Senior
Notes of the Parent, but in any event no later than the Sixth Amendment
Effective Date with respect to such Senior Notes, the Administrative Agent shall
have received (i) copies of the material Senior Note Documents, certified by a
Responsible Officer of the Borrower to be correct and complete copies of such
Senior Note Documents and (ii) evidence reasonably satisfactory to it that
Parent has issued Senior Notes on the Sixth Amendment Effective Date in an
aggregate principal amount of at least $300,000,000.

5.2 Mortgages. Within thirty (30) days after the Sixth Amendment Effective Date,
the Credit Parties shall have executed and delivered to the Administrative Agent
Mortgages and title information, in each case, reasonably satisfactory to the
Administrative Agent with respect to the Oil and Gas Properties of the Credit
Parties, or the portion thereof, as required by Sections 7.16 and 7.17 of the
Credit Agreement.

SECTION 6. Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

6.1 Reaffirmation of Representations and Warranties. After giving effect to the
amendments herein, each representation and warranty of the Borrower, the Parent
and each other Credit Party contained in the Credit Agreement and in each of the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof (without duplication of any materiality qualifier
contained therein), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date.

6.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment and all documents, instruments and agreements
contemplated herein are within the Borrower’s corporate powers, have been duly
authorized by necessary corporate action by the Borrower, require no action by
or in respect of, or filing with, any court or agency of government (except for
the recording and filing of Collateral Documents and financing statements) and
(a) do not violate in any material respect any Requirement of Law, (b) are not
in contravention of the terms of any material Contractual Obligation, indenture,

 

PAGE 10



--------------------------------------------------------------------------------

agreement or undertaking to which the Borrower is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect, and (c) do not result in the creation or imposition of
any Lien upon any of the assets of the Borrower except for Liens permitted by
Section 8.2 of the Credit Agreement and otherwise as permitted in the Credit
Agreement.

6.3 Enforceability. This Amendment constitutes the valid and binding obligation
of the Borrower enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.

6.4 No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 7. Miscellaneous.

7.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.

7.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

7.3 Further Assurances. The Borrower covenants and agrees from time to time, as
and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.

7.4 Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

7.5 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

 

PAGE 11



--------------------------------------------------------------------------------

7.6 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

7.7 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

7.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

7.9 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7.10 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[Signature pages follow.]

 

PAGE 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

BORROWER:

MRC ENERGY COMPANY,

as Borrower

By:

/s/ David E. Lancaster

Name: David E. Lancaster Title: Executive Vice President

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:

/s/ Rodica Dutka

Name: Rodica Dutka Title: Manager, Agency ROYAL BANK OF CANADA, as a Lender and
as an Issuing Lender By:

/s/ Caleb Allen

Name: Caleb Allen Title: Authorized Signatory

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:

/s/ Raza Jafferi

Name: Raza Jafferi Title: Vice President

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender and as an Issuing Lender By:

/s/ Brandon M. White

Name: Brandon M. White Title: Vice President

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ Yann Pirio

Name: Yann Pirio Title: Managing Director

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:

/s/ Terry Donovan

Name: Terry Donovan Title: Managing Director

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as a Lender By:

/s/ James V. Ducote

Name: James V. Ducote Title: Managing Director

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:

/s/ Tom K. Martin

Name: Tom K. Martin Title: Director

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:

/s/ W. Bryan Chapman

Name: W. Bryan Chapman Title: Executive Vice President

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

Schedule 1.1

Applicable Margin Grid

Revolving Credit Facility

(basis points per annum)

 

Basis for Pricing

   Level I      Level II      Level III      Level IV      Level V  

Borrowing Base Utilization*

   < 25%      ³ 25% but
< 50%      ³ 50% but
< 75%      ³ 75% but
< 90%      ³ 90% but
< 100%  

Revolving Credit Eurodollar Margin

     150         175         200         225         250   

Revolving Credit Base Rate Margin

     50         75         100         125         150   

Commitment Fees

     37.5         37.5         50         50         50   

Letter of Credit Fees (exclusive of fronting fees)

     150         175         200         225         250   

 

* Definitions as set forth in the Credit Agreement.

 

   SCHEDULE 1.1   



--------------------------------------------------------------------------------

Schedule 1.2

Percentages and Allocations

Revolving Credit

 

LENDERS

   REVOLVING
CREDIT
ALLOCATIONS      REVOLVING
CREDIT
PERCENTAGE  

Royal Bank of Canada

   $ 64,285,714.29         17.142857143 % 

Comerica Bank

   $ 51,623,376.62         13.766233766 % 

Bank of America, N.A.

   $ 51,623,376.62         13.766233766 % 

The Bank of Nova Scotia

   $ 51,623,376.62         13.766233766 % 

Suntrust Bank

   $ 51,623,376.62         13.766233766 % 

BMO Harris Financing, Inc.

   $ 51,623,376.62         13.766233766 % 

Wells Fargo Bank, N.A.

   $ 34,090,909.09         9.090909091 % 

IBERIABANK

   $ 18,506,493.51         4.935064935 %    

 

 

    

 

 

 

TOTALS

$ 375,000,000.00      100.000000000 %    

 

 

    

 

 

 

 

SCHEDULE 1.2



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Sixth Amendment to Third Amended and Restated Credit
Agreement (the “Sixth Amendment”); (ii) consents to the Borrower’s execution and
delivery thereof; (iii) consents to the terms of the Sixth Amendment;
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Indebtedness pursuant to the terms of the
Guaranty or the Liens granted by it pursuant to the terms of the other Loan
Documents to which it is a party securing payment and performance of the
Indebtedness, (v) reaffirms that the Guaranty and the other Loan Documents to
which it is a party and such Liens are and shall continue to remain in full
force and effect and are hereby ratified and confirmed in all respects and
(vi) represents and warrants to the Administrative Agent and the Lenders that,
as of the date hereof, (x) all of the representations and warranties made by it
in each of the Loan Documents to which it is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date, and (y) after giving effect to the Sixth Amendment, no
Default or Event of Default has occurred and is continuing. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither the Administrative
Agent nor any of the Lenders have any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments or waivers for the Guaranty and other Loan Documents to which
it is a party to remain in full force and effect, and nothing herein shall
create such duty or obligation.

[SIGNATURE PAGES FOLLOW]

 

CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Sixth Amendment.

 

GUARANTORS: MRC PERMIAN COMPANY By:

 

Name: David E. Lancaster Title: Executive Vice President MRC ROCKIES COMPANY By:

 

Name: David E. Lancaster Title: Executive Vice President MATADOR PRODUCTION
COMPANY By:

 

Name: David E. Lancaster Title: Executive Vice President

LONGWOOD GATHERING AND

DISPOSAL SYSTEMS GP, INC.

By:

 

Name: David E. Lancaster Title: Executive Vice President

LONGWOOD GATHERING AND

DISPOSAL SYSTEMS, LP

By: Longwood Gathering and Disposal Systems GP, Inc., its General Partner By:

 

Name: David E. Lancaster Title: Executive Vice President

 

CONSENT AND REAFFIRMATION SIGNATURE PAGE



--------------------------------------------------------------------------------

MATADOR RESOURCES COMPANY By:

 

Name: David E. Lancaster Title: Executive Vice President DELAWARE WATER
MANAGEMENT COMPANY, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President LONGWOOD MIDSTREAM
DELAWARE, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President
LONGWOOD MIDSTREAM SOUTHEAST, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President
LONGWOOD MIDSTREAM SOUTH TEXAS, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President MRC ENERGY SOUTHEAST
COMPANY, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President

 

CONSENT AND REAFFIRMATION SIGNATURE PAGE



--------------------------------------------------------------------------------

MRC ENERGY SOUTH TEXAS COMPANY, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President SOUTHEAST WATER
MANAGEMENT COMPANY, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President MRC DELAWARE RESOURCES,
LLC By:

 

Name: David E. Lancaster Title: Executive Vice President DLK WOLF MIDSTREAM, LLC
By:

 

Name: David E. Lancaster Title: Executive Vice President DLK BLACK RIVER
MIDSTREAM, LLC By:

 

Name: David E. Lancaster Title: Executive Vice President

 

CONSENT AND REAFFIRMATION SIGNATURE PAGE